Exhibit 10.1

[g258741mm01i001.gif]

NEENAH PAPER

DEFERRED COMPENSATION PLAN


--------------------------------------------------------------------------------


NEENAH PAPER DEFERRED COMPENSATION PLAN

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I

 

INTRODUCTION

 

1

1.1

 

Establishment of the Plan

 

1

1.2

 

Purpose

 

1

1.3

 

Type of Plan

 

1

1.4

 

Effective Date

 

1

 

 

 

 

 

ARTICLE II

 

DEFINITIONS

 

1

2.1

 

Affiliate

 

1

2.2

 

Agreement

 

1

2.3

 

Beneficiary

 

2

2.4

 

Board

 

2

2.5

 

Bonus

 

2

2.6

 

Change of Control

 

2

2.7

 

Code

 

5

2.8

 

Company

 

5

2.9

 

Compensation Committee

 

5

2.10

 

Deferral

 

5

2.11

 

Deferral Year

 

5

2.12

 

Deferred Benefit Account

 

5

2.13

 

Determination Date

 

5

2.14

 

Disability

 

5

2.15

 

Effective Date

 

5

2.16

 

Eligible Employee

 

5

2.17

 

Employee

 

5

2.18

 

Employer

 

5

2.19

 

ERISA

 

6

2.20

 

Initial Election Deadline

 

6

2.21

 

Investment Funds

 

6

2.22

 

Participant

 

6

2.23

 

Participating Employer

 

6

2.24

 

Payment Eligibility Date

 

6

2.26

 

Performance-based Bonus

 

7

2.26

 

Plan

 

7

2.27

 

Plan Administrative Committee

 

7

2.28

 

Retirement Date

 

7

2.29

 

Salary

 

7

2.30

 

Specified Employee

 

7

2.31

 

Termination of Employment

 

7

2.32

 

Valuation Date

 

8

2.33

 

Year of Service

 

8

 

i


--------------------------------------------------------------------------------




 

 

 

 

Page

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 

8

3.1

 

Eligibility

 

8

3.2

 

Participation

 

8

 

 

 

 

 

ARTICLE IV

 

DEFERRALS, INVESTMENT AND VESTING

 

9

4.1

 

Establishment of Accounts

 

9

4.2

 

Deferral Elections

 

9

4.3

 

General Deferral Rules

 

10

4.4

 

Investment Elections

 

11

4.5

 

Investment Changes

 

12

4.6

 

Deferred Benefit Account Credits

 

12

4.7

 

Determination of Accounts

 

12

4.8

 

Vesting

 

12

4.9

 

Effect on Other Plans

 

13

 

 

 

 

 

ARTICLE V

 

DISTRIBUTIONS

 

13

5.1

 

Distribution of Benefits

 

13

5.2

 

Tax Withholding

 

15

5.3

 

Commencement of Payments

 

15

5.4

 

Recipients of Payments; Designation of Beneficiary

 

15

5.5

 

Inability to Locate Participant

 

15

 

 

 

 

 

ARTICLE VI

 

PLAN ADMINISTRATIVE COMMITTEE

 

16

6.1

 

Plan Administrative Committee

 

16

6.2

 

Committee Membership

 

16

6.3

 

Powers

 

16

6.4

 

Organization and Procedures

 

16

6.5

 

Rules and Decisions

 

17

6.6

 

Authorization of Payments

 

17

6.7

 

Books and Records

 

17

6.8

 

Perpetuation of the Plan Administrative Committee

 

17

6.9

 

Claims Procedure

 

18

6.10

 

Allocation or Reallocation of Responsibilities

 

21

6.11

 

Service of Process

 

21

 

 

 

 

 

ARTICLE VII

 

MISCELLANEOUS

 

21

7.1

 

Unfunded Obligation

 

21

7.2

 

Amendment and Termination

 

22

7.3

 

Effect of Plan

 

22

7.4

 

Offset

 

22

7.5

 

Amounts Payable

 

22

 

ii


--------------------------------------------------------------------------------




 

 

 

 

Page

7.6

 

Rights and Obligations

 

22

7.7

 

Notice

 

22

7.8

 

Governing Law

 

22

7.9

 

Assignment of Rights

 

22

7.10

 

Liability

 

23

7.11

 

Plan Sponsor

 

23

 

iii


--------------------------------------------------------------------------------


NEENAH PAPER

DEFERRED COMPENSATION PLAN

ARTICLE I

INTRODUCTION

1.1                                 Establishment of the Plan.  Neenah Paper,
Inc. (the “Company”) hereby establishes a deferred compensation plan for certain
Employees, to be known as the Neenah Paper Deferred Compensation Plan (the
“Plan”), as set forth in this document.

1.2                                 Purpose.  In recognition of the valuable
services provided to the Company, and its Affiliates, by its employees, the
Company wishes to permit a select group of management or highly compensated
employees to defer income which would otherwise become payable to them.  It is
the intent of the Company to permit these deferrals under the terms and
conditions hereinafter set forth.

1.3                                 Type of Plan.  This Plan is intended to be a
nonqualified deferred compensation plan, which is unfunded and maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees, pursuant to Sections 201, 301 and
401 of ERISA and, as such, exempt from the provisions of Parts II, III and IV of
Title I of ERISA.

1.4                                 Effective Date.  The effective date of the
Plan is January 1, 2007.

ARTICLE II

DEFINITIONS

Where the following words and phrases appear in this Plan, they shall have the
respective meanings set forth below unless the context clearly indicates
otherwise:

2.1                                 Affiliate.  Any company, person or
organization which, on the date of determination, (A) is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Company; (B) is a trade or business (whether or not incorporated)
which controls, is controlled by or is under common control with (within the
meaning of Code Section 414(c)) the Company; (C) is a member of an affiliated
service group (as defined in Code Section 414(m)) which includes the Company; or
(D) is otherwise required to be aggregated with the Company pursuant to Code
Section 414(o) and regulations promulgated thereunder.

2.2                                 Agreement.  The agreement(s) executed
between a Participant and the Employer, whereby a Participant agrees to defer a
portion of his or her Salary or Bonus, or both, pursuant to the provisions of
the Plan, and the Employer agrees to make benefit payments in accordance with
the provisions of the Plan.  In the event the terms of the Agreement conflict
with the terms of the Plan, the terms of the Plan shall be controlling.


--------------------------------------------------------------------------------




2.3                                 Beneficiary.  The person or persons who,
under this Plan, become entitled to receive a Participant’s interest in the
event of the Participant’s death.

2.4                                 Board.  The Board of Directors of the
Company.

2.5                                 Bonus.  Any amount(s) paid during a calendar
year to the Participant under the Company’s Management Incentive Plan or any
successor or additional cash bonus program.

2.6                                 Change of Control.  A Change of Control
shall be deemed to have taken place if a “change in the ownership of the
Company,” a “change in the effective control of the Company,” or a “change in
the ownership of a substantial portion of the Company’s assets” (as such terms
are defined below) occurs.

(A)                              A change in the ownership of the Company.  A
“change in ownership of the Company” shall occur on the date that any one
person, or more than one person acting as a “Group” (as defined below), acquires
ownership of stock of the Company that, together with stock held by such person
or Group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company; provided, however,
that, if any one person or more than one person acting as a Group, is considered
to own more than 50% of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
persons is not considered to cause a change in the ownership of the Company.  In
addition, the following shall not constitute a change in ownership of the
Company:  (i) any acquisition by any one person, or more than one person acting
as a Group, who on the Effective Date is the “beneficial owner” (within the
meaning of Rule 13d-3 of the Rules and Regulations under the Securities Exchange
Act of 1934, as amended) (a “Beneficial Owner”) of thirty percent (30%) or more
of the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”), (ii) any acquisition directly from the
Company, including without limitation, a public offering of securities, (iii)
any acquisition by the Company, (iv) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any of its
Affiliates, or (v) any transaction described in Section 2.6(D).

(B)                                A change in the effective control of the
Company.  A “change in the effective control of the Company” occurs on the date
that:

(1)                                  Any one person, or more than one person
acting as a Group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) ownership
of stock of the Company possessing thirty-five percent (35%) or more of the
total voting power of the stock of the Company; provided, however, if any one
person, or more than one person acting as a group, is considered to own
thirty-five percent (35%) or more of the total voting power of the stock of the
Company, the acquisition of additional stock by the same person or

2


--------------------------------------------------------------------------------




persons is not considered to cause a change in the effective control of the
Company.  Notwithstanding the foregoing, the following shall not constitute a
change in the effective control of the Company:  (i) any acquisition by any one
person, or more than one person acting as a Group, who on the Effective Date is
the Beneficial Owner of thirty percent (30%) or more of the Outstanding Company
Voting Securities, (ii) any acquisition directly from the Company, including
without limitation, a public offering of securities, (iii) any acquisition by
the Company, (iv) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its Affiliates, or (v)
any transaction described in Section 2.6(D); or

(2)                                  A majority of the members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election; provided, however, that this subparagraph (2) shall
apply only to the Company if no other corporation is a majority shareholder of
the Company.

(C)                                A change in the ownership of a substantial
portion of the Company’s assets. A “change in the ownership of a substantial
portion of the Company’s assets” occurs on the date that any one person, or more
than one person acting as a Group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total “Gross Fair Market Value” (as
defined below) equal to or more than 90% of the total Gross Fair Market Value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that, a transfer of assets by the Company is
not treated as a change in the ownership of such assets if the assets are
transferred to:

(1)                                  a shareholder of the Company (immediately
before the asset transfer) in exchange for or with respect to its stock;

(2)                                  an entity, 50% or more of the total value
or voting power of which is owned, directly or indirectly, by the Company;

(3)                                  a person, or more than one person acting as
a Group, that owns, directly or indirectly, 50% or more of the total value or
voting power of all the outstanding stock of the Company;

(4)                                  an entity, at least 50% of the total value
or voting power of which is owned, directly or indirectly, by a person described
in subparagraph (C)(3) hereof); or

(5)                                  a Successor Entity pursuant to a
transaction described in Section 2.6(D).

(D)                               Consummation of a reorganization, merger, or
consolidation to which the Company is a party, or a sale or other disposition of
all or substantially all of the

3


--------------------------------------------------------------------------------




assets of the Company (a “Business Combination”) shall not constitute a change
in ownership of the Company, a change in the effective control of the Company,
or a change in the ownership of a substantial portion of the Company’s assets,
if following such Business Combination: (i) all or substantially all the
individuals or entities who were the Beneficial Owners of Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than sixty percent (60%) of the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of the members of the board of directors of the company resulting from
the Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (the
“Successor Entity”) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Voting
Securities; (ii) no person or Group (excluding any Successor Entity or any
employee benefit plan, or related trust, of the Company or such Successor
Entity) beneficially owns, directly or indirectly, thirty percent (30%) or more
of the combined voting power of the then outstanding voting securities of the
Successor Entity, except to the extent that such ownership existed prior to the
Business Combination; and (iii) at least a majority of the members of the board
of directors of the Successor Entity were members of the incumbent Board
(including members of the Board whose appointment or election is endorsed by a
majority of the Board prior to the date of the appointment or election) at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination.

(E)                                 For purposes of the definition of Change of
Control:

(1)                                  “Group” means persons acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase, or acquisition of stock of the Company or assets of the Company, or a
similar business transaction with the Company (the “Transaction”); provided,
however, that with respect to any person who owns stock of both the Company and
the other corporation in a Transaction, such person will only be treated as
acting as a group with respect to his or her interest in the other corporation
prior to the Transaction;

(2)                                  “Gross Fair Market Value” means the value
of the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets; and

(3)                                  Notwithstanding any other provision 
hereof, stock ownership shall be determined under Code Section 409A, and no
Change of Control shall be deemed to have occurred hereunder unless such event
constitutes a change in the ownership or effective control of the Company or in
a substantial portion of the assets of the Company under Code Section 409A.

4


--------------------------------------------------------------------------------




2.7                                 Code.  The Internal Revenue Code for 1986,
as amended from time to time, and as construed and interpreted by valid
regulations and rulings issued thereunder.

2.8                                 Company.  Neenah Paper, Inc., a Delaware
corporation.

2.9                                 Compensation Committee.  The Compensation
Committee of the Board.

2.10                           Deferral.  The amount a Participant elects to
defer from his Salary or Bonus to a Deferred Benefit Account pursuant to the
Agreement between the Employer and the Participant.

2.11                           Deferral Year.  Any calendar year.

2.12                           Deferred Benefit Account.  The cumulative total
dollar amount that a Participant elects to defer pursuant to Section 4.2, as it
may be adjusted for earnings, losses and distributions.  The Participant’s
Deferrals pursuant to Section 4.2 for each Deferral Year and all earnings,
losses and distributions attributable thereto shall be accounted for in a
separate Deferred Benefit Account.  A Participant’s Deferred Benefit Account(s)
shall not constitute or be treated as a trust fund of any kind.

2.13                           Determination Date.  The date on which the amount
of a Participant’s Deferred Benefit Accounts is determined as provided in
Article IV hereof.

2.14                           Disability.  A permanent and total disability
such that the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to last for a continuous period of not less than 12
months, or is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period not less than 3 months under an accident and health plan
covering Employees of the Employer.  A Participant will be deemed to be subject
to a Disability if the Participant is determined to be disabled under a
long-term disability plan of the Employer that uses a definition of “disability”
that complies with one or both of the foregoing.  In addition, a Participant
will be deemed to be subject to a Disability if the Participant is determined to
be totally disabled by the U.S. Social Security Administration.

2.15                           Effective Date.  January 1, 2007, or with respect
to a particular Affiliate, such later date as of which the Plan Administrative
Committee deems such Affiliate to be a Participating Employer in the Plan.

2.16                           Eligible Employee.  Any Employee who is
performing services in the United States for an Employer as to whom the Employer
reports wage payments on Form W-2 and is eligible for the Management Incentive
Plan.

2.17                           Employee.  A common law employee of an Employer,
as reflected in the payroll records of the Employer.

2.18                           Employer.  The Company and each Affiliate that
the Plan Administrative Committee shall from time to time designate as a
Participating Employer for purposes of the Plan.

5


--------------------------------------------------------------------------------




2.19                           ERISA.  The Employee Retirement Income Security
Act of 1974, as amended from time to time, and as construed and interpreted by
valid regulations and rulings issued thereunder.

2.20                           Initial Election Deadline.  The Initial Election
Deadline refers to the Deferral election deadline applicable to an Eligible
Employee when he or she first becomes a Participant and shall mean (a) December
31, 2006 if the Employee is an Eligible Employee as of December 1, 2006, or (b)
if the Employee is not an Eligible Employee as of December 1, 2006, the
thirtieth (30th) day following the date he or she qualifies as an Eligible
Employee.  Notwithstanding the foregoing, the Initial Election Deadline shall be
December 31 of the calendar year in which the Eligible Employee qualifies as an
Eligible Employee if the Eligible Employee, at the time of such qualification,
is a participant in any other plan of deferred compensation maintained by the
Employer or any Affiliate.

2.21                           Investment Funds.  The phantom investment funds
established under this Plan which will accrue earnings and losses as if the
Participant’s Deferred Benefit Accounts were invested in the actual Investment
Funds as designated by the Company from time to time pursuant to Section 4.4.

2.22                           Participant.  Any Eligible Employee or former
Eligible Employee who has become a participant in the Plan pursuant to Article
III, for so long as his or her benefits hereunder have not been paid out.  In
the event of the death or incompetency of a Participant, the term shall mean the
executor or administrator of the Participant’s estate or the Participant’s legal
guardian.

2.23                           Participating Employer.  An Affiliate that has
been approved by the Compensation Committee as an Employer participating in the
Plan.

2.24                           Payment Eligibility Date.  Payment Eligibility
Date shall mean (a) with respect to a Participant who is not a Specified
Employee, the first day following the Participant’s Termination of Employment,
or (b) with respect to a Participant who is a Specified Employee, the first day
of the seventh month following the Participant’s Termination of Employment (or,
if earlier, the date of the Participant’s death), except in the case of a
Termination of Employment due to death or Disability, in which case it is the
first day following the Participant’s Termination of Employment.

2.25                           Performance-based Bonus.  A Bonus with respect to
which the amount of, or the entitlement to, the Bonus is contingent upon the
satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least twelve (12) months that
are established in writing by no later than ninety (90) days after the
commencement of the period of service to which the criteria relates, provided
that the outcome is substantially uncertain at the time the criteria are
established.  Such pre-established organizational or individual performance
criteria may include subjective performance criteria that relate to the
performance of the Participant, a group of service providers that includes the
Participant, or a business unit (including the Company and all Affiliates) for
which the Participant provides services.

6


--------------------------------------------------------------------------------


2.26                           Plan.  The Neenah Paper Deferred Compensation
Plan as set forth herein and as amended from time to time.

2.27                           Plan Administrative Committee.  The committee
appointed by the Compensation Committee to administer and regulate the Plan as
provided in Article VI.

2.28                           Retirement Date.  The date of Termination of
Employment of the Participant on or after he attains age 55.

2.29                           Salary.  The Participant’s base salary which
would be received during a calendar year if no election to defer were made,
including any contributions to the Neenah Paper 401(k) Retirement Plan or any
pre-tax contributions to the Neenah Paper Flexible Benefit Plan.  For purposes
of this Plan, Salary shall not include severance or other payments made in
connection with a Participant’s Termination of Employment.

2.30                           Specified Employee.  A Participant who is a key
employee (as defined in Code Section 416(i) without regard to Code Section
416(i)(5)) of the Company (or an Affiliate) while the Company’s stock is
publicly traded on an established securities market or otherwise.  For this
purpose, a Participant is a key employee if the Participant meets the
requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii) (applied in
accordance with the regulations thereunder and disregarding Code Section
416(i)(5)) at any time during the twelve (12) month period ending on
December 31.  Notwithstanding the foregoing, a Participant who is a key employee
determined under the preceding sentence will be deemed to be a Specified
Employee solely for the period of April 1 through March 31 following such
December 31 or as otherwise required by the Code Section 409A.

2.31                           Termination of Employment.

(A)                              The Participant’s cessation of his employment
with the Employer and all Affiliates for any reason whatsoever, whether
voluntarily or involuntarily, including by reasons of retirement, Disability or
death.

(B)                                Notwithstanding the foregoing, an event shall
not be deemed to be a Termination of Employment if it would not qualify as a
“separation from service” pursuant to Code Section 409A.  For all purposes under
the Plan, a Participant shall not be considered to have experienced a
Termination of Employment if the Participant remains employed by an Affiliate. 
However, if the Participant is employed by an entity which is an Affiliate and
such entity ceases to be an Affiliate as a result of a sale or other
reorganization, such sale or other reorganization shall be treated as a
Termination of Employment unless immediately following such event and without
any break in employment the Participant is employed by a Participating Employer
or an Affiliate.

(C)                                No Termination of Employment shall occur
while the Participant is on military leave, sick leave, or other bona fide leave
of absence if the period of such leave does not exceed six months, or, if
longer, so long as the Participant’s right to reemployment is provided either by
statute or contract.  If the period of leave exceeds six months and the
Participant’s right to reemployment is not provided

7


--------------------------------------------------------------------------------




either by statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such six-month period.

2.32                           Valuation Date.  Any business day on which
securities are traded on the New York Stock Exchange.

2.33                           Year of Service.  Year of Service shall have the
same meaning herein as under the Neenah Paper 401(k) Retirement Plan.

2.34                           Construction.  Where appearing in the Plan, the
masculine shall include the feminine and the plural shall include the singular,
unless the context clearly indicates otherwise.  The words “hereof,” “herein,”
“hereunder” and other similar compounds of the word “here” shall mean and refer
to the entire Plan and not to any particular Section or subsection.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1                                 Eligibility.  An Employee may participate in
the Plan only if such Employee is an Eligible Employee and such Employee has
affirmatively elected to participate in the Plan.  An Employee shall be eligible
to participate in the Plan as of the later of: (a) January 1, 2007, if the
Employee is an Eligible Employee as of that date, or (b) the date on which the
Employee becomes an Eligible Employee.

3.2                                 Participation.

(A)                              An Eligible Employee shall become a Participant
in the Plan by electing to defer a portion of his or her Salary and/or Bonus in
accordance with Article IV hereof and filing an Agreement with the Plan
Administrative Committee, at such time and in such form as the Plan
Administrative Committee may require or permit in accordance with Section 4.2. 
The election to participate shall be effective upon receipt by the Plan
Administrative Committee of the Agreement that is properly completed and
executed in conformity with the Plan.

(B)                                A Participant who ceases to be an Eligible
Employee will no longer be eligible to make further Deferrals under the Plan
pursuant to Article IV; provided, however, that in any such circumstance,
further Deferrals by the Participant under Article IV shall continue for as long
as necessary to preserve the irrevocability of the election under Code Section
409A.  A Participant who ceases to be an Eligible Employee shall continue to be
subject to all other terms of the Plan so long as he remains a Participant of
the Plan.

(C)                                In the event the Participant participates in
a plan of a Participating Employer or an Affiliate intended to qualify under
Code Section 401(a) and containing a tax-qualified cash or deferred arrangement
qualified under Code Section 401(k), the Participant shall be suspended from
continued participation under this Plan under Article III to the extent required
by such other plan as a result of a hardship withdrawal made by such Participant
under such other plan, but only to the extent

8


--------------------------------------------------------------------------------




such suspension would not affect the irrevocability of the Participant’s
outstanding Deferral elections under Code Section 409A.

ARTICLE IV

DEFERRALS, INVESTMENT AND VESTING

4.1                                 Establishment of Accounts.  The Company
shall create and maintain unfunded Deferred Benefit Accounts for each
Participant eligible to participate in the Plan, to which it shall credit the
amounts described in this Article IV.  The Participant’s Deferrals pursuant to
Section 4.2 for each Deferral Year and all earnings, losses, and distributions
attributable thereto shall be accounted for in a separate Deferred Benefit
Account for each Deferral Year.

4.2                                 Deferral Elections.

(A)                              Initial Election Deadline.  Each Participant
may elect to defer receipt of his or her Salary and/or Bonus by filing with the
Plan Administrative Committee an election that conforms to the requirements of
this Section 4.2, on a form provided by the Plan Administrative Committee, by
his or her Initial Election Deadline or such earlier date as may be required by
the Plan Administrative Committee.  An election to defer Salary or Bonuses by an
Initial Election Deadline shall be effective with respect to Salary and Bonuses
for services to be performed after the election.  For this purpose, a Bonus that
is earned based on a specified performance period (e.g., an annual period) shall
be deemed to be with respect to services to be performed after the date of the
election as to the portion of the Bonus equal to the total amount of the Bonus
for the service period multiplied by a ratio of the number of days remaining in
the performance period after the election to the total number of days in the
performance period.  Notwithstanding the foregoing, an election to defer a
Performance-based Bonus shall be given effect without the proration in the
preceding sentence if the Participant performs services continuously from a date
no later than the date the performance criteria are established, the election is
made at least six (6) months before the end of the applicable performance period
and at the date of the election the amount of the Performance-based Bonus is not
readily ascertainable or substantially certain to be paid.

(B)                                Elections Other Than Elections During the
Initial Election Deadline.  A Participant may subsequent to his or her Initial
Election Deadline elect to defer Salary and/or Bonus for a subsequent Deferral
Year by filing an election, on a form provided by the Plan Administrative
Committee.  Such election shall be made on or before the last day of the
preceding Deferral Year for which the election is to apply, or such earlier date
as may be required by the Plan Administrative Committee.  An election to defer
Salary or Bonuses for such Deferral Year shall be effective with respect to
Salary and Bonuses for services to be performed for the Deferral Year. 
Notwithstanding the foregoing, an election to

9


--------------------------------------------------------------------------------




defer a Performance-based Bonus shall be given effect without the proration in
the preceding sentence if the Participant performs services continuously from a
date no later than the date the performance criteria are established, the
election is made at least six (6) months before the end of the applicable
performance period and at the date of the election the amount of the
Performance-based Bonus is not readily ascertainable or substantially certain to
be paid.

(C)                                Duration of Deferral Elections.  Any Deferral
election(s) made under subsection (A) or (B) shall be irrevocable and shall
apply only with respect to the Deferral Year for which the election is made;
provided, that a Participant may cancel his or her Deferral election for a
Deferral Year due to an unforeseeable emergency pursuant to Section 5.1(D) or a
hardship distribution pursuant to Treasury Regulation Section 1.401(k)-(d)(3)
under a plan of a Participating Employer or an Affiliate intended to qualify
under Code Section 401(a) and containing a tax-qualified cash or deferred
arrangement qualified under Code Section 401(k).  The Plan Administrative
Committee may provide that any Deferral election(s) are to be given continuing
effect until terminated or modified by the Participant; provided, however, in
that event, any such Deferral election(s) shall become irrevocable as to a
Deferral Year as of the immediately preceding December 31st.

4.3                                 General Deferral Rules.

(A)                              Amount of Deferrals.  Subject to such limits
and conditions as the Plan Administrative Committee may impose, an eligible
Participant may elect to defer from:

(1)                                  5% to 75% of his or her Salary paid during
a Deferral Year; and/or

(2)                                  5% to 100% of his or her Bonus paid during
a Deferral Year;

provided; however, that the Deferral election may not relate to any payroll
withholding amount, such as, but not limited to, required tax withholding or
employee contributions under Code Section 401(k) or 125 or for group health plan
premiums.

(B)                                Minimum Deferral.  In no event may the amount
of a Participant’s Deferral election related to his or her Salary and/or Bonus
paid during a Deferral Year be projected at the time of the Deferral election to
be less than $5,000.

(C)                                Timing of Deferral Credits.  The amount of
Salary or Bonus, or both that a Participant elects to defer in the Agreement
shall cause an equivalent reduction in the Participant’s Salary and Bonus,
respectively.  Deferrals shall be credited throughout each Deferral Year as the
Participant is paid the nondeferred portion of Salary and Bonus for such
Deferral Year.

(D)                               Tax Withholdings.  In the event a Participant
elects to defer an amount of his or her Salary and/or Bonus that would not allow
for the full payment of all FICA, federal, state and/or local income tax
liabilities, the Employer may withhold all or

10


--------------------------------------------------------------------------------




a portion of any applicable taxes from the Participant’s Salary to the extent
required by law.

4.4                                 Investment Elections.

(A)                              Each Participant’s Deferrals and Deferred
Benefit Account for each Deferral Year under this Plan shall be credited with
earnings, gains and losses as if such accounts held actual assets and such
assets were among such Investment Funds as the Company may designate.  Any such
direction of investment shall be subject to such rules as the Company and the
Plan Administrative Committee may prescribe, including, without limitation,
rules concerning the manner of providing investment directions, the frequency of
changing such investment directions, and method of crediting earnings, gains and
losses for any portion of a Deferred Benefit Account which is not covered by any
valid investment directions.  Participants, retired Participants, and
Beneficiaries shall allocate their Deferred Benefit Accounts among the deemed
investment options by making an election with the Plan Administrative Committee
at such time and in such form as the Plan Administrative Committee may require
or permit.  A Participant, retired Participant or Beneficiary may elect to
allocate his or her Deferrals and Deferred Benefit Accounts among as many of the
investment options which are offered by the Company.

(B)                                The Investment Funds from which the
Participant shall make such election shall be selected by the Company.  The
Company shall have the sole discretion to determine the number of Investment
Funds to be designated hereunder and the nature of the funds and may change, add
or eliminate the Investment Funds provided hereunder from time to time and shall
communicate any such changes to Participants.

(C)                                The Plan Administrative Committee shall
determine the rate of earnings, gains and losses to be credited to Participant’s
Deferred Benefit Accounts under this Plan with respect to any such Investment
Fund for any period, taking into account the return, net of any expenses which
would have been incurred in connection with the sale, investment and
reinvestment of the Investment Funds (such as brokerage, postage, express and
insurance charges and transfer taxes), of such Investment Funds for such period.

(D)                               Notwithstanding the foregoing, the Plan
Administrative Committee may, but is not required to, direct the trustee (if any
trust is established pursuant to Section 7.1) to invest amounts credited to the
Participant’s Deferred Benefit Accounts in accordance with the Investment Fund
designations of the Participant.  Upon prior written notice to a Participant,
the Plan Administrative Committee may revise or give no effect to a
Participant’s investment selections.  If no investment election has been
properly or timely filed with the Plan Administrative Committee or if the Plan
Administrative Committee, upon prior written notice to the Participant, modifies
the Participant’s election, an account shall be credited with the net

11


--------------------------------------------------------------------------------




income or net loss of the Investment Fund(s) selected by the Plan Administrative
Committee.

4.5                                 Investment Changes.  A Participant may elect
as of any Valuation Date to change the manner in which his or her Deferred
Benefit Accounts and his or her future Deferrals are deemed invested among the
available Investment Fund options.  Any change of investment allocation received
will be effective as of the close of business on that business day if received
by 4:00 p.m. Eastern Standard Time (or, if earlier, the closing time of the New
York Stock Exchange) or such other time and under such other conditions as may
be imposed by the recordkeeper or the Plan Administrative Committee.  The
determination of a Participant’s having timely elected a change of investment
allocation shall be made in accordance with Plan Administrative Committee
procedures.

4.6                                 Deferred Benefit Account Credits.  As soon
as reasonably practicable after the date of withholding by the Employer,
Deferrals previously elected by a Participant for a Deferral Year shall be
credited to the Participant’s Deferred Benefit Account.  As of the close of
business on each Valuation Date the designated Deferred Benefit Accounts of each
Participant shall be capable of being valued and adjusted to preserve for each
Participant his or her proportionate interest in the related funds as if such
account held actual assets and such assets were among such Investment Funds as
the Participant, retired Participant or Beneficiary elected pursuant to Section
4.4.  As of each Valuation Date, the Deferred Benefit Accounts of each
Participant shall be capable of being adjusted to reflect the effect of income,
collected and accrued, realized and unrealized profits and losses, expenses
which would have been incurred in connection with the sale, investment and
reinvestment of the Investment Funds (such as brokerage, postage, express and
insurance charges and transfer taxes), and all other transactions with respect
to the related fund.  The effect of such transactions shall be determined by the
Plan Administrative Committee in accordance with generally accepted valuation
principles applied on a consistent basis.  Each Participant’s Deferred Benefit
Accounts shall then be appropriately credited with his or her Deferrals as set
forth in Section 4.7.

4.7                                 Determination of Accounts.  The balance of
each Participant’s Deferred Benefit Account as of each Valuation Date shall be
calculated, in a manner determined by the Plan Administrative Committee in
accordance with generally accepted valuation principles applied on a consistent
basis, as follows: the beginning balance of each Participant’s Deferred Benefit
Account; less distributions payable as of the Valuation Date coincident with the
Determination Date or, if none, the Valuation Date immediately following such
Determination Date; plus investment earnings, gains and losses credited to each
Participant’s Deferred Benefit Account; plus Participant Deferrals credited to
each Participant’s Deferred Benefit Account.

4.8                                 Vesting.  A Participant shall at all times
be 100% vested in his or her Deferred Benefit Accounts equal to the amount of
Salary and Bonus he or she deferred into the Deferred Benefit Accounts and the
earnings, gains or losses credited thereon.

12


--------------------------------------------------------------------------------




4.9                                 Effect on Other Plans.  The amount of
contributions made on behalf of a Participant under this Article IV shall not be
deemed to be earnings or compensation for the purpose of calculating the amount
of a Participant’s benefits or contributions under a retirement or deferral plan
of a Participating Employer or the basis or amount for any other benefit plan
provided by a Participating Employer, except to the extent provided in any such
plan.  No amount distributed under this Plan shall be deemed to be earnings or a
part of the Participant’s total compensation when determining a Participant’s
benefit under any benefit plan established by a Participating Employer, unless
otherwise provided in such plan.

ARTICLE V

DISTRIBUTIONS

5.1                                 Distribution of Benefits.

(A)                              Retirement.  Upon a Participant’s Retirement
Date, the Participant’s Deferred Benefit Accounts shall be paid to the
Participant as soon as administratively feasible after the Participant’s Payment
Eligibility Date in one of the following forms as elected by the Participant on
such forms as designated by the Plan Administrative Committee during this
applicable election period(s) as set forth in Section 4.2 hereof.

(1)                                  a lump sum distribution; or

(2)                                  ratable annual installments over two (2) to
ten (10) years.

Subject to the provisions of Article V, a Participant may make a different
payment election for each Deferred Benefit Account established to hold
Participant Deferrals for a given Deferral Year.  In the absence of the
Participant making a distribution election, or in the absence of an effective
distribution election, the default form of payment shall be a lump sum
distribution.

Initially, the amount of any installments under the installment form of payment
shall be equal to the balance of the Participant’s Deferred Benefit Account to
be distributed divided by the number of installments to be paid.  The amount of
the installment payments shall be recomputed annually and the installment
payments shall be increased or decreased to reflect any changes in the
Participant’s Deferred Benefit Account due to fluctuations in earnings, gains
and losses on the remaining balance and the number of remaining installments.

(B)                                Termination of Employment Prior to Retirement
Date.  In the case of a Participant who incurs a Termination of Employment prior
to his Retirement Date, the Participant’s Deferred Benefit Accounts shall be
paid to the Participant in one lump sum as soon as administratively feasible
after the Participant’s Payment Eligibility Date.

13


--------------------------------------------------------------------------------




(C)                                Death.  Upon the death of a Participant, the
Beneficiary of such Participant shall receive all of the Participant’s remaining
Deferred Benefit Accounts in a lump sum as soon as administratively feasible
following the death of the Participant, regardless of whether the Participant
has commenced receiving payment of any of his or her Deferral Benefit Accounts
in installments.

(D)                               Unforeseen Emergency Benefit and Waiver of
Deferral.

(1)                                  In the event that the Plan Administrative
Committee, upon written petition of the Participant or his or her Beneficiary,
determines in its sole discretion, that the Participant or his or her
Beneficiary has suffered an “unforeseeable emergency,” the Company shall pay to
the Participant or his or her Beneficiary an amount from the Participant’s
Deferred Benefit Accounts not in excess of the amount necessary to satisfy the
unforeseeable emergency (which may include amounts necessary to pay any Federal,
state, or local income taxes or penalties reasonably anticipated to result from
the distribution).

(2)                                  For these purposes, an “unforeseeable
emergency” means a severe financial hardship of the Participant or his
Beneficiary resulting from an illness or accident of the Participant or his
Beneficiary, the Participant’s or Beneficiary’s spouse, or the Participant’s or
Beneficiary’s dependent (as defined by Code Section 152(a)); loss of the
Participant’s or Beneficiary’s property due to casualty (including the need to
rebuild a home following damages to a home not otherwise covered by insurance);
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant or Beneficiary as
described in Code Section 409A and applicable guidance and regulations
promulgated thereunder.  The purchase of a home and the payment of college
tuition are not unforeseeable emergencies.

(3)                                  Payment under this Section 5.1(D) may not
be made to the extent such hardship is or may be relieved:  (i) through
reimbursement or compensation by insurance or otherwise; (ii) by liquidation of
the Participant’s assets to the extent that the liquidation of such assets would
not itself cause severe financial hardship; or (iii) by cessation of Deferrals
pursuant to Section 4.2 hereof.

(4)                                  The Plan Administrative Committee shall
terminate the Participant’s Agreement under the circumstances described in
Section 4.2(C).

(5)                                  Subject to the foregoing, payment of any
amount for which a Participant has filed a request under this Section 5.1(D)
shall be made as soon as is administratively feasible after approval of such
request by the Plan Administrative Committee.

14


--------------------------------------------------------------------------------




(E)                                 Change of Control.  On the initial election
form, the Participant may elect for the full amount of the Participant’s
Deferred Benefit Accounts to be distributed to the Participant in a lump sum as
soon as administratively practicable following a Change of Control.

(F)                                 Automatic Lump Sum Distribution.  If, upon a
Participant’s Retirement Date, the aggregate balance of all a Participant’s
Deferred Benefit Accounts is less than $100,000, the Participant will be paid
the entire balance his or her Deferred Benefit Accounts as of the Participant’s
Retirement Date, in a final lump sum payment, notwithstanding the election for
an installment form of benefit payments.

5.2                                 Tax Withholding.  To the extent required by
law, the Employer shall withhold any taxes required to be withheld by any
Federal, State or local government.

5.3                                 Commencement of Payments.  Commencement of
payments under this Plan from a Participant’s Deferred Benefit Accounts shall be
as soon as administratively feasible following the Participant’s Payment
Eligibility Date.

5.4                                 Recipients of Payments; Designation of
Beneficiary.  All payments to be made by the Employer under the Plan shall be
made to the Participant during his lifetime, provided that if the Participant
dies prior to the completion of such payments, then all subsequent payments
under the Plan shall be made by the Employer to the Beneficiary determined in
accordance with this Section.  The Participant may designate a Beneficiary by
filing a written notice of such designation with the Plan Administrative
Committee in such form as the Plan Administrative Committee requires and may
include contingent Beneficiaries.  The Participant may from time-to-time change
the designated Beneficiary by filing a new designation in writing with the Plan
Administrative Committee.  If no designation is in effect at the time when any
benefits payable under this Plan shall become due, the Beneficiary shall be the
representative of the Participant’s estate.

5.5                                 Inability to Locate Participant.  In the
event that the Plan Administrative Committee is unable to locate a Participant
or Beneficiary within two years following the Participant’s Payment Eligibility
Date or other payment date, after making a reasonable effort to locate such
person, the amount allocated to the Participant’s Deferred Benefit Accounts
shall be forfeited.  In the event the Participant or Beneficiary later notifies
the Plan Administrative Committee of his whereabouts and requests the payments
due to him under the Plan, the Employer shall re-credit the Participant’s
account and provide for payment of the re-credited amount (without interest or
earnings) to the Participant or Beneficiary as soon as administratively
feasible.

15


--------------------------------------------------------------------------------


ARTICLE VI

PLAN ADMINISTRATIVE COMMITTEE

6.1                                 Plan Administrative Committee.  The
Compensation Committee shall designate one or more persons to serve as the Plan
Administrative Committee to perform the duties and responsibilities set forth in
Article VI.

6.2                                 Committee Membership.

(A)                              The Plan Administrative Committee shall consist
of one or more persons who shall be appointed by and serve at the pleasure of
the Compensation Committee.

(B)                                The Compensation Committee shall have the
right to remove any member of the Plan Administrative Committee at any time.  A
member may resign at any time by written resignation to the Compensation
Committee.  If a vacancy in the Plan Administrative Committee should occur, a
successor may be appointed by the Compensation Committee.

6.3                                 Powers.  The Plan Administrative Committee
shall have all powers specified in the Plan in addition to all others as may be
necessary to discharge its duties hereunder, including, but not by way of
limitation, the power to construe or interpret the Plan, to determine all
questions of eligibility hereunder, to determine the method of payment of any
Deferred Benefit Account hereunder, to adopt rules relating to the giving of
timely notice, to select Investment Funds unless the Compensation Committee
determines otherwise, and to perform such other duties as may from time to time
be delegated to it by the Compensation Committee.  The Plan Administrative
Committee may take such voluntary correction action as it considers necessary or
appropriate to remedy any inequity that results from incorrect information
received or communicated in good faith or as a consequence of administrative or
operational error, including but not limited to reallocation adjustments in
amounts of future payments to Participants or Beneficiaries and institution of
prosecution of actions to recover benefit payments made in error or on the basis
of incorrect or incomplete information.  The Plan Administrative Committee may
prescribe such forms and systems and adopt such rules and actuarial methods and
tables as it deems advisable.  It may employ such agents, attorneys,
accountants, actuaries, medical advisors, or clerical assistants (none of whom
need be members of the Plan Administrative Committee) as it deems necessary for
the effective exercise of its duties, and may delegate to such agents any power
and duties both ministerial and discretionary, as it may deem necessary and
appropriate.  The compensation of such agents who are not full-time employees of
an Employer shall be fixed by the Plan Administrative Committee within limits
set by the Compensation Committee and shall be paid by the Company as determined
by the Plan Administrative Committee.

6.4                                 Organization and Procedures.  The Plan
Administrative Committee shall elect one of its members as chairman.  Its
members shall serve as such without compensation.  Plan Administrative Committee
expenses shall be paid by the Company.  A majority of the Plan Administrative
Committee members shall constitute a quorum.  The Plan

16


--------------------------------------------------------------------------------




Administrative Committee may take any action upon a majority vote at any meeting
at which a quorum is present, and may take any action without a meeting upon the
unanimous written consent of all members.  All actions by the Plan
Administrative Committee shall be evidenced by a certificate signed by a member
of the Plan Administrative Committee.  The Plan Administrative Committee shall
appoint a secretary to the Plan Administrative Committee who need not be a
member of the Plan Administrative Committee, and all acts and determinations of
the Plan Administrative Committee shall be recorded by the secretary, or under
his supervision.  All such records, together with such other documents as may be
necessary for the administration of the Plan, shall be preserved in the custody
of the secretary.

6.5                                 Rules and Decisions.  The Plan
Administrative Committee shall have absolute discretion in carrying out its
duties under the Plan.  The Plan Administrative Committee shall from time to
time establish rules, not contrary to the provisions of the Plan, for the
administration of the Plan and the transaction of its business.  The Plan
Administrative Committee shall have discretionary authority to construe the
terms of the Plan and shall determine all questions arising in the
administration, interpretation and application of the Plan.  All determinations
of the Plan Administrative Committee shall be final and binding on all parties.

6.6                                 Authorization of Payments.  If a grantor
trust is established pursuant to Section 7.1, subject to the provisions hereof,
it shall be the duty of the Plan Administrative Committee to furnish the trustee
of such trust with all facts and directions necessary or pertinent to the proper
disbursement of the trust funds.

6.7                                 Books and Records.  The records of the
Employers shall be conclusive evidence as to all information contained therein
with respect to the basis for participation in the Plan.  The Plan
Administrative Committee shall keep all individual and group records relating to
Participants and Beneficiaries and all other records necessary for the proper
operation of the Plan.  Such records shall be made available to the Employers
and to each Participant and Beneficiary for examination during normal business
hours except that a Participant or Beneficiary shall examine only such records
as pertain exclusively to the examining Participant or Beneficiary and the
Plan.  The Plan Administrative Committee shall prepare and shall file as
required by law or regulation all reports, forms, documents and other items
required by ERISA, the Code and every other relevant statute, each as amended,
and all regulations thereunder.  This provision shall not be construed as
imposing upon the Plan Administrative Committee the responsibility or authority
for the preparation, preservation, publication or filing of any document
required to be prepared, preserved or filed by any other named fiduciary to whom
such responsibilities are delegated by law or by the Plan.

6.8                                 Perpetuation of the Plan Administrative
Committee.  In the event that the Company shall for any reason cease to exist,
then, unless the Plan is adopted and continued by a successor, the members of
the Plan Administrative Committee at that time shall remain in office until the
final termination of the Plan, and any vacancies in the membership of the Plan
Administrative Committee caused by death, resignation, disability or other
cause,

17


--------------------------------------------------------------------------------




shall be filled by the remaining member or members of the Plan Administrative
Committee.

6.9                                 Claims Procedure.

(A)                              Authorized Representative.  A Participant or
Beneficiary under the Plan may name an authorized representative to act on his
or her behalf under the claims procedures of the Plan, by providing written
documentation of such authorization in such form as is acceptable to the Plan
Administrative Committee.

(B)                                Procedure for Making Initial Claims.  Claims
for benefits under the Plan may be made by submitting forms to the Plan
Administrative Committee pursuant to procedures established by the Plan
Administrative Committee from time to time.

(C)                                Review of Claims for Benefits.

(1)                                  Determination Regarding Initial Claims.  If
a claim for Plan benefits is denied, the Plan Administrative Committee shall
provide a written notice within 90 days (45 days with respect to a denial of any
claim for benefits due to the Participant’s Disability) to the claimant that
contains (i) specific reasons for the denial; (ii) specific references to Plan
provisions on which the Plan Administrative Committee based its denial; (iii) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary; (iv) a description of the Plan’s claim review procedures and time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under section 502(a) of ERISA following an adverse
benefit determination on review; (v) in the case of a claim for benefits due to
the Participant’s Disability, if an internal rule, guideline, protocol or other
similar criterion is relied upon in making the adverse determination, either the
specific rule, guideline, protocol or other similar criterion; or a statement
that such rule, guideline, protocol or other similar criterion was relied upon
in making the decision and that a copy of such rule, guideline, protocol or
other similar criterion will be provided free of charge upon request; and (vi)
in the case of a claim for benefits due to the Participant’s Disability, if a
denial of the claim is based on a medical necessity or experimental treatment or
similar exclusion or limit, an explanation of the scientific or clinical
judgment for the denial, an explanation applying the terms of the Plan to the
claimant’s medical circumstances or a statement that such explanation will be
provided free of charge upon request.

If additional time is required to make a decision on the claim, the Plan
Administrative Committee shall notify the claimant of the delay within the
original 90 day period (or 45 day period, as applicable).  This extension period
may not exceed 90 days (30 days with respect to a denial of any claim for
benefits due to the Participant’s Disability) beyond the end of

18


--------------------------------------------------------------------------------




such initial period.  With respect to a claim for benefits due to a
Participant’s Disability, an additional extension of up to 30 days beyond the
initial 30-day extension period may be required for processing the claim.  In
such event, written notice of the extension shall be furnished to the claimant
within the initial 30-day extension period.  Any extension notice will indicate
the special circumstances requiring the extension of time, the date by which the
Plan Administrative Committee expects to render the final decision, the
standards on which entitlements to benefits are based, the unresolved issues
that prevent a decision on a claim and the additional information needed to
resolve those issues.

(2)                                  Appeals.  The claimant may appeal a denied
claim by submitting a written request for an appeal review to the Plan
Administrative Committee (or the Appeals Fiduciary in the case of a claim for
benefits due to the Participant’s Disability).  The appeal request must,
however, be made within 60 days (180 days in the case of a claim for benefits
due to the Participant’s Disability) after the claimant’s receipt of notice of
the denial of the claim.  Pertinent documents may be reviewed in preparing an
appeal, and issues and comments may be submitted in writing.  The claimant shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the claimant’s
claim for benefits (as determined under applicable regulations).  An appeal
shall be given a complete review by the Plan Administrative Committee, taking
into account all comments, documents, records and other information submitted by
the claimant without regard to whether such information was submitted or
considered in the initial benefit determination.

With respect to any claim for benefits due to the Participant’s Disability, in
deciding an appeal of any denial based in whole or in part on a medical judgment
(including determinations with regard to whether a particular treatment, drug,
or other item is experimental, investigational, or not medically necessary or
appropriate), the Appeals Fiduciary shall (i) consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment; and (ii) identify the medical and
vocational experts whose advice was obtained on behalf of the Plan in connection
with the denial without regard to whether the advice was relied upon in making
the determination to deny the claim.

Notwithstanding the foregoing, the health care professional consulted shall be
an individual who was not consulted with respect to the initial denial of the
claim that is the subject of the appeal or a subordinate of such individual.

(3)                                  Decision on Review.  No later than 60 days
(45 days with respect to a claim for benefits due to the Participant’s
Disability) following the receipt

19


--------------------------------------------------------------------------------




of the written application for review, the Plan Administrative Committee or the
Appeals Fiduciary, as applicable, shall submit its decision on the review in
writing to the claimant involved and to his representative, if any, unless the
Plan Administrative Committee or Appeals Fiduciary determines that special
circumstances (such as the need to hold a hearing) require an extension of time,
to a day no later than 120 days (ninety (90) days with respect to a claim for
benefits due to the Participant’s Disability) after the date of receipt of the
written application for review.  If the Plan Administrative Committee or Appeals
Fiduciary determines that the extension of time is required, the Plan
Administrative Committee or Appeals Fiduciary shall furnish to the claimant
written notice of the extension before the expiration of the initial 60 day (45
days with respect to a claim for benefits due to the Participant’s Disability)
period.  The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan Administrative Committee or
Appeals Fiduciary expects to render its decision on review.

In the case of a decision adverse to the claimant, the Plan Administrative
Committee or Appeals Fiduciary shall provide to the claimant written notice of
the denial which shall include:  (i) specific reasons for the decision; (ii)
specific references to pertinent Plan provisions on which the decision is based;
(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; (iv) a
description of the Plan’s claim review procedures and a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review; (v) in the case of a claim for
benefits due to the Participant’s Disability, if an internal rule, guideline,
protocol or other similar criterion is relied upon in making the adverse
determination, either the specific rule, guideline, protocol or other similar
criterion; or a statement that such rule, guideline, protocol or other similar
criterion was relied upon in making the decision and that a copy of such rule,
guideline, protocol or other similar criterion will be provided free of charge
upon request; (vi) in the case of a claim for benefits due to a Participant’s
Disability, if a denial of the claim is based on a medical necessity or
experimental treatment or similar exclusion or limit, an explanation of the
scientific or clinical judgment for the denial, an explanation applying the
terms of the Plan to the claimant’s medical circumstances or a statement that
such explanation will be provided free of charge upon request; and (vii) in the
case of a claim for benefits due to the Participant’s Disability, a statement
regarding the availability of other voluntary alternative dispute resolution
options.

(4)                                  Notwithstanding the foregoing, the special
rules for a claim for benefits due to a Participant’s Disability provided in
this Section 6.9(C) shall not apply if the Participant is determined to be
subject to a Disability hereunder as a result as a result of being determined to
be totally disabled

20


--------------------------------------------------------------------------------




by the U.S. Social Security Administration or if the determination of
“Disability” that complies with the definition of Disability hereunder is made
pursuant to the Employer’s long-term disability plan.

(D)                               Appeals Fiduciary.  For purposes of this
Section 6.9, the Appeals Fiduciary means an individual or group of individuals
appointed to review appeals of claims for benefits payable due to the
Participant’s Disability.  The Plan Administrative Committee shall appoint the
Appeals Fiduciary.  The Appeals Fiduciary shall be required to review claims for
benefits payable due to the Participant’s Disability that are initially denied
by the Plan Administrative Committee and for which the claimant requests a full
and fair review pursuant to this Section.  The Appeals Fiduciary may not be the
individual who made the initial adverse determination with respect to any claim
he reviews and may not be a subordinate of any individual who made the initial
adverse determination.  The Appeals Fiduciary may be removed in the same manner
in which appointed or may resign at any time by written notice of resignation to
the Plan Administrative Committee.  Upon such removal or resignation, the Plan
Administrative Committee shall appoint a successor.

6.10                           Allocation or Reallocation of Responsibilities. 
The Plan Administrative Committee may allocate their responsibilities under the
Plan among themselves.  Any such allocation, reallocation, or designation shall
be in writing and shall be filed with and retained by the secretary of the Plan
Administrative Committee with the records of the Plan Administrative Committee.

6.11                           Service of Process.  The Company shall be the
designated recipient of service of process with respect to legal actions
regarding the Plan.

ARTICLE VII

MISCELLANEOUS

7.1                                 Unfunded Obligation.  The obligation to make
payments hereunder shall constitute a contractual liability to the Participant
of the Employer which employed the Eligible Employee during the period the
Deferral was made (the “Applicable Employer”).  Such payments shall be made from
the general funds of the Applicable Employer, and the Applicable Employer shall
not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure the such payments shall be made, and the
Participant shall not have any interest in any particular assets of the
Applicable Employer by reason of its obligations hereunder.  To the extent that
any person acquires a right to receive payment from the Applicable Employer,
such right shall be no greater than the right of an unsecured creditor of the
Applicable Employer.  The Company may establish a grantor trust as a source for
the payment of benefit obligations under the Plan.  If established, the grantor
trust shall be unfunded for purposes of the Code and for purposes of Title I of
ERISA and all assets of the grantor trust shall be held in the United States. 
The establishment of a grantor trust is not intended to cause Participants to
realize current

21


--------------------------------------------------------------------------------




income on the amounts contributed thereto, and the grantor trust shall be so
interpreted and administered.  Nothing contained in the Plan constitutes a
guarantee by any Applicable Employer that the assets of the Applicable Employer
shall be sufficient to pay any benefit to any person.

7.2                                 Amendment and Termination.  The Company, by
action of the Compensation Committee, shall have the right at any time to amend
this Plan in any respect, or to terminate this Plan and may permit or require
the acceleration of payment of Deferred Benefit Accounts in connection therewith
to the extent permitted under Code Section 409A and the regulations thereunder;
provided, however, that no such amendment or termination shall operate to reduce
the benefit that has accrued for any Participant who is participating in the
Plan.  Continuance of the Plan is completely voluntary and is not assumed as a
contractual obligation of the Company or any Participating Employer.

7.3                                 Effect of Plan.  Nothing contained herein
(a) shall be deemed to exclude a Participant from any compensation, bonus,
pension, insurance, termination pay or other benefit to which he otherwise is or
might become entitled to as an Employee or (b) shall be construed as conferring
upon an Employee the right to continue in the employ of the Employer as an
officer or in any other capacity.

7.4                                 Offset.  If, at the time payments are to be
made hereunder, the Participant or the Beneficiary is indebted or obligated to
the Employer, then the payments remaining to be made to the Participant or the
Beneficiary may, at the discretion of the Employer, be reduced by the amount of
such indebtedness or obligation, provided, however, that an election by the
Employer not to reduce any such payment or payments shall not constitute a
waiver of its claim for such indebtedness or obligation.

7.5                                 Amounts Payable.  Any amounts payable by the
Employer hereunder shall not be deemed salary or other compensation to a
Participant for the purposes of computing benefits to which the Participant may
be entitled under any other arrangement established by the Employer for the
benefit of its Employees.

7.6                                 Rights and Obligations.  The rights and
obligations created hereunder shall be binding on a Participant’s heirs,
executors and administrators and on the successors and assigns of the Employer.

7.7                                 Notice.  Any notice required or permitted to
be given under the Plan shall be sufficient if in writing and hand delivered, or
sent by registered or certified mail, and if given to the Company, delivered to
the principal office of the Company, directed to the attention of the Plan
Administrative Committee.  Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
or the receipt for registration or certification.

7.8                                 Governing Law.  The Plan shall be construed
and governed by the laws of the State of Georgia.

7.9                                 Assignment of Rights.  The rights of any
Participant under this Plan are personal and may not be assigned, transferred,
pledged or encumbered.  Any attempt to do so shall be void.

22


--------------------------------------------------------------------------------




7.10                           Liability.  Neither the Employer, its Employees,
agents, any member of the Board or the Compensation Committee, the plan
administrator nor the Plan Administrative Committee shall be responsible or
liable in any manner to any Participant, Beneficiary, or any person claiming
through them for any benefit or action taken or omitted in connection with the
granting of benefits, the continuation of benefits or the interpretation and
administration of this Plan.

7.11                           Plan Sponsor.  The Company is the plan sponsor
within the meaning of ERISA.  All actions shall be taken by the Company in its
sole discretion, not as a fiduciary, and need not be applied uniformly to
similarly situated individuals.

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer.

 

NEENAH PAPER, INC.

 

 

 

By:

/s/ Richard Read

 

 

 

 

Name:

Richard Read

 

 

 

 

Title:

VP, Human Resources

 

 

 

 

Date:

12/14/06

 

 

23


--------------------------------------------------------------------------------